Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 1 of 48 PageID #: 5538




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

                                         )
BIOGEN INTERNATIONAL GMBH                )
and BIOGEN MA INC.,                      )
                                         )   C.A. No. 17-116-IMK
                     Plaintiffs,         )
                                         )
      v.                                 )
                                         )
MYLAN PHARMACEUTICALS INC.,              )
                                         )
                     Defendant.          )
                                         )




                    BIOGEN’S RESPONSIVE POST-TRIAL BRIEF
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 2 of 48 PageID #: 5539




                                                     Table of Contents

  I.     INTRODUCTION .............................................................................................................. 1

  II.    FACTUAL BACKGROUND ............................................................................................. 3

  III.   THE ’514 PATENT SATISFIES THE WRITTEN DESCRIPTION
         REQUIREMENT .............................................................................................................. 15

         A.        Mylan Bears the Burden of Proving that Biogen’s Presumptively Valid
                   Patent Does Not Satisfy the Written Description Requirement ............................ 15

         B.        The Specification Demonstrates Possession of the Claimed Invention ................ 18

                   1.         The Specification Describes Treatment of MS ......................................... 18

                   2.         The Specification Describes Treating MS with DMF and/or MMF ......... 20

                   3.         The Specification Describes 480 mg/day DMF As An Effective
                              Dose To Treat MS..................................................................................... 21

                   4.         The Specification Describes the Claimed Invention as an
                              Integrated Whole ....................................................................................... 23

         C.        Mylan Failed To Meet its Burden of Proof ........................................................... 24

                   1.         Mylan’s “Repurposing” Arguments are Both Factually Inaccurate
                              and Legally Irrelevant to the Written Description Inquiry ....................... 24

                   2.         Mylan Demands More Than Written Description Law Requires ............. 26

                   3.         Mylan and Its Expert Ignore The Disclosure of the Claimed
                              Methods And The State of The Art........................................................... 27

         D.        Nuvo Does Not Support Mylan’s Position ............................................................ 29

                   1.         The Nuvo Decision .................................................................................... 29

                   2.         Mylan Misapplies Nuvo To This Case ...................................................... 31

         E.        This Case is Also Unlike Novozymes.................................................................... 36

  IV.    CONCLUSION ................................................................................................................. 39




                                                                   i
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 3 of 48 PageID #: 5540




                                                 TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

  Federal Cases

  Alcon Research Ltd. v. Barr Labs., Inc.,
     745 F.3d 1180 (Fed. Cir. 2014)..........................................................................................16, 26

  Allergan, Inc. v. Sandoz Inc.,
      796 F.3d 1293 (Fed. Cir. 2015)......................................................................................1, 16, 17

  Ariad Pharms., Inc. v. Eli Lilly & Co.,
     598 F.3d 1336 (Fed. Cir. 2010) (en banc)........................................................................ passim

  Capon v. Eshhar,
     418 F.3d 1349 (Fed. Cir 2005).................................................................................................28

  Coalition For Affordable Drugs V LLC v. Biogen MA Inc.,
     IPR2015-01136, Paper 23 ........................................................................................................33

  Coalition For Affordable Drugs V LLC v. Biogen MA Inc.,
     IPR2015-01993, Paper No. 63 .................................................................................................33

  Dey L.P. v. Teva Parenteral Medicines, Inc.,
     6 F. Supp. 3d 651 (N.D. W. Va. 2014) ....................................................................................15

  Enzo Biochem, Inc. v. Gen-Probe Inc.,
     323 F.3d 956 (Fed. Cir. 2002)..............................................................................................1, 16

  Graham v. John Deere Co.,
     383 U.S. 1 (1966) .....................................................................................................................17

  Mas-Hamilton Grp. v. LaGard, Inc.,
    156 F.3d 1206 (Fed. Cir. 1998)................................................................................................15

  Microsoft v. i4i Ltd. P’ship,
     564 U.S. 91 (2011) ...................................................................................................................15

  In re Moore,
      439 F.2d 1232 (C.C.P.A. 1971) ...............................................................................................37

  Mylan Pharms. Inc. v. Biogen MA Inc.,
     IPR2018-01403, Paper No. 98 .................................................................................................33

  Novozymes A/S v. Dupont Nutrition Biosciences APS,
     723 F.3d 1336 (Fed. Cir. 2013)....................................................................................36, 37, 38




                                                                      ii
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 4 of 48 PageID #: 5541




  Nuvo Pharms. v. Dr. Reddy’s Labs, Inc.,
     923 F.3d 1368 (Fed. Cir. 2019)........................................................................................ passim

  Pfizer Inc. v. Teva Pharms. U.S.A., Inc.,
      882 F. Supp. 2d 643 (D. Del. 2012) .........................................................................................17

  Shire, LLC v. Amneal Pharm., LLC,
      802 F.3d 1301 (Fed. Cir. 2015)................................................................................................16

  In re Smith,
      481 F.2d 910 (C.C.P.A. 1973) ...........................................................................................17, 37

  Snitzer v. Etzel,
      465 F.2d 899 (C.C.P.A. 1972) .................................................................................................39

  Stratoflex, Inc. v. Aeroquip Corp.,
      713 F.2d 1530 (Fed. Cir. 1983)................................................................................................15

  Synthes USA, LLC v. Spinal Kinetics, Inc.,
     734 F.3d 1332 (Fed. Cir. 2013)................................................................................................31

  Vas-Cath Inc. v. Mahurkar,
     935 F.2d 1555 (Fed. Cir. 1991)................................................................................................17

  Zoltek Corp. v. U.S.,
      815 F.3d 1302 (Fed. Cir. 2016)................................................................................................28

  Federal Statutes

  35 U.S.C. § 103 ..............................................................................................................................17

  35 U.S.C. § 112 ..............................................................................................................1, 16, 17, 37

  35 U.S.C. § 116(a) .........................................................................................................................26

  35 U.S.C. § 121 ..............................................................................................................................24

  35 U.S.C. § 282 ..............................................................................................................................15

  Regulations

  37 C.F.R. § 1.41(a)...................................................................................................................24, 26

  Administrative Guidance

  Manual of Patent Examining Procedure, 8th Ed. (Rev. 8, July 2010) ...........................................15




                                                                        iii
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 5 of 48 PageID #: 5542




                               Table of Abbreviations

         MS                                    Multiple sclerosis

      ’514 patent                        U.S. Patent No. 8,399,514

         DMF                                   Dimethyl fumarate

         JTX                                   Joint Trial Exhibit

         DTX                                Mylan Trial Exhibit

         PTX                                Biogen Trial Exhibit

         PDX                                Biogen Trial Demonstrative

       Mylan Br.             Post-Trial Brief for Mylan Pharmaceuticals Inc. (D.I. 376)

      [name] A:B                  Trial testimony of [name] at page:line(s)




                                          iv
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 6 of 48 PageID #: 5543




  I.     INTRODUCTION

         Biogen submits this brief in response to Mylan’s opening post-trial brief.

         Mylan’s sole claim at trial, on which it had the burden of proof by clear and convincing

  evidence, was that Biogen’s U.S. Patent No. 8,399,514 (“the ’514 patent”) (JTX2000) lacks written

  description support under 35 U.S.C. § 112 for the subject matter of the asserted patent claims.

  Mylan failed to meet its burden. The ’514 patent meets the written description requirement in full,

  and therefore judgment should be entered against Mylan.1

         The assessment of written description “requires an objective inquiry into the four corners

  of the specification from the perspective of a person of ordinary skill in the art.” Ariad Pharms.,

  Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). “[T]he test for sufficiency

  is whether the disclosure of the application relied upon reasonably conveys to those skilled in the

  art that the inventor had possession of the claimed subject matter as of the filing date.” Id. The

  written description requirement does not “demand either examples or an actual reduction to

  practice” demonstrating the inventor has tested the invention. Id. at 1352. Rather, “the hallmark

  of written description is disclosure.” Id. at 1351. The test is met when the disclosure “allows one

  skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”

  Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1308 (Fed. Cir. 2015) (quoting Enzo Biochem, Inc.

  v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002)). The Nuvo case, on which Mylan relies,

  did not change these fundamental principles.

         The ’514 patent describes and claims innovative treatments for multiple sclerosis (“MS”),

  a chronic, progressing and debilitating disease. (See, e.g., JTX2000 at 1:15-34.) The asserted

  patent claims cover Dr. Gilmore O’Neill’s discovery, based on his insight into the pharmacology


  1
    Mylan has stipulated to entry of judgment of infringement of each of the asserted claims of the
  ’514 patent. (D.I. 288.)


                                                    1
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 7 of 48 PageID #: 5544




  of DMF, of a dose of 480 mg/day of DMF for the treatment of MS. (O’Neill 590:18-591:2.) Prior

  to Dr. O’Neill’s discovery, the only medications available for MS were administered by injection.

  (JTX2133 at ¶ 10.) Dr. O’Neill’s discovery led to the development of Tecfidera®, a highly

  effective oral therapy for the treatment of MS patients with 480 mg/day of DMF. (JTX2133 at ¶¶

  4-5 and 10-17; D.I. 376-1 at 10-11.)

         As demonstrated at trial, the ’514 patent specification (JTX2000) describes the claimed

  inventions, disclosing and linking the three elements set forth in each of the asserted claims: (1) a

  method of treating MS (2) with DMF and/or MMF (3) at a dose of 480 mg per day. The

  specification focuses on MS throughout as the disease targeted for treatment and describes

  methods for treating MS using DMF and/or MMF. The specification further discloses using DMF

  and/or MMF in an amount of 480 mg/day, identifying this dose as the lowest dose in the narrowest,

  most preferred range of disclosed doses and connecting it to the known effective dose of 720

  mg/day.

         In the Factual Background section below, Biogen briefly summarizes the trial evidence

  regarding the development of Tecfidera® and the prosecution of the ’514 patent. The evidence at

  trial is substantially different from the account of events that Mylan states in its brief without

  record citation. Nowhere in the record, for example, is there evidence in support of Mylan’s

  assertions, made without any record citation, that after the Phase III trials “Biogen found itself in

  a bind . . . [and] . . . began to engineer a wholesale transformation of [its] application” (Mylan Br.

  at 8) or that Biogen “completely rework[ed]” the application because a later patent application that

  Biogen had filed “faced long odds in a field crowded with prior art.” (Id. at 1.) As discussed

  below, the ’514 patent specification always included disclosure of the claimed inventions and was

  never “repurposed,” and the patent claims were thoroughly examined by the Patent and Trademark



                                                    2
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 8 of 48 PageID #: 5545




  Office and deemed patentable.

  II.    FACTUAL BACKGROUND

         Dr. O’Neill’s Invention

         The invention at issue concerns treatment of MS, as noted above, a chronic, progressing

  and debilitating disease. (See, e.g., JTX2000 at 1:15-34; Wynn 473:11-24, 494:7-9; D.I. 376-1 at

  10; PDX003-11.) Thought to be an autoimmune disease, MS attacks healthy nerves in the central

  nervous system.    (Wynn 473:25-474:5; Greenberg 107:2-5; PDX003-10.)            Specifically, the

  immune system attacks myelin, the protective sheathing around nerve axons, a portion of the nerve

  cells. (PDX003-10.) This results in inflammation that causes demyelination, which ultimately

  leads to axonal loss and death of the nerve cell—the hallmark characteristics of MS. (Wynn

  480:11-22, 479:14-21; Greenberg 439:20-440:23; PDX003-10.) The cumulative result of this

  damage to the nerve cells is scarring, or lesions, in the brain. (Wynn 475:2-476:7.) The damage

  MS causes to the brain and other areas of the CNS can be imaged using magnetic resonance

  imaging (“MRI”) techniques.       (Id.; PDX003-12.)      MRI brain scans identify both active

  inflammation in and long-term damage to brain tissue in MS patients, and these methods are used

  by doctors to monitor the progress of the disease in patients. (Id.) MS can cause severe disability

  to almost every part or function of the body. (Wynn 474:14-475:1; PDX003-11.)

         In 2003, Biogen recognized a need for an oral therapy to treat MS. (JTX2133 at ¶ 10.) At

  that time, the only FDA-approved treatments were administered by injection. (Id.) Dr. O’Neill

  led Biogen’s efforts to address this problem by developing DMF into a much-needed oral

  medication for MS. (Id. at ¶¶ 5, 12; Bozic 365:18-23.)

         Dr. O’Neill is a neurologist specializing in neuromuscular diseases. (O’Neill 647:1-18.)

  He treated MS patients while working at Massachusetts General Hospital before joining Biogen in

  2003 as Associate Director, Medical Research. (O’Neill 647:4-9; DTX1104.3 at ¶ 2.) Shortly
                                                  3
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 9 of 48 PageID #: 5546




  after joining Biogen, he participated in a confidential due diligence of the company Fumapharm

  AG, which was studying fumarates and with whom Biogen was considering entering a licensing

  transaction. (O’Neill 564:10-19, 589:4-14; JTX2133 at ¶¶ 10-11.)

         During his participation in the due diligence in 2003, Dr. O’Neill had an insight into an

  effective dose of DMF for treating MS. Dr. O’Neill reviewed confidential data Fumapharm

  generated through, e.g., its studies of Fumaderm® (a mixture of fumarates, one of which is DMF)

  that Fumapharm marketed for treating psoriasis. (O’Neill 564:24-565:2, 589:5-590:6; JTX2133

  at ¶¶ 10-11.) These confidential data included safety data for Fumaderm® and data generated in

  Fumapharm’s studies relating to a DMF-only drug product for psoriasis. (O’Neill 589:5-590:17;

  JTX2133 at ¶ 10.) Dr. O’Neill studied these data and “spent a lot of time thinking about the

  underlying pharmacology of the medicine.” (O’Neill 590:13-14; see also id. 591:18-22.) In doing

  so, Dr. O’Neill had an insight that the peak level of the medication in the bloodstream, the “Cmax

  of DMF,” was what could be driving the efficacy of DMF. (O’Neill 590:24-591:15.) As Dr.

  O’Neill testified, he believed that efficacy “might be driven by the maximal exposure of the

  medicine in the circulation as opposed to a continuous exposure of the medicine.” (O’Neill 591:4-

  6.) This insight led Dr. O’Neill to conclude that a daily dose of 480 mg of DMF could achieve the

  correct “maximal exposure” and be efficacious in treating MS. (O’Neill 590:21-591:2 (“So I

  believed that 480 milligrams in two divided doses of 240 milligrams of DMF could be efficacious

  in the treatment of MS . . . . I believed it because of the pharmacology of the medicine.”).) Dr.

  O’Neill’s identification of this dose would ultimately lead to the development of Biogen’s oral

  treatment for MS: Tecfidera®.




                                                  4
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 10 of 48 PageID #: 5547




          Biogen’s Clinical Development of Tecfidera®

          Biogen licensed certain of Fumapharm’s rights in DMF and appointed Dr. O’Neill as the

   Medical Director for Biogen’s BG-12 Development Program, which was focused on the

   development of Tecfidera®. (JTX2133 ¶¶ 11-12.) BG-12 was Biogen’s internal and external name

   for Tecfidera® prior to FDA approval. (JTX2133 at ¶ 11; O’Neill 588:14-21.) As Medical

   Director, Dr. O’Neill was responsible for designing and leading the clinical development of DMF

   for MS. (JTX2133 ¶¶ 5, 12, 14, 18; Bozic 365:18-23.) In this role, he communicated with the

   other members of the BG-12 development program his conception of using 480 mg/day of DMF

   to treat MS, and proposed testing 480 mg/day DMF in his most preferred design proposals for

   Biogen’s Phase II study of DMF, Biogen’s first study of DMF in MS patients. (JTX2035 at 14;

   Lansden 662:1-663:8, 661:11-14; Bozic 357:19-358:4; JTX2133 at ¶ 19; JTX2013 at ¶¶ 23-24 (the

   480 mg DMF per day of BG-12 “was included in Dr. O’Neill’s top two designs, and I recall his

   belief that the 240 mg BID dose would be effective to treat MS patients and should be tested in a

   clinical trial.”); JTX2146.)

          On February 19, 2004, Dr. O’Neill presented slides to Biogen’s Clinical Trial Review

   Board (“CTRB”) describing four different proposals for the doses to be tested in Biogen’s Phase

   II study. (O’Neill 606:17-607:2; JTX2035 at 14; JTX2133 at ¶ 19.) The CTRB, which included

   medical, regulatory and commercial team members, was responsible for reviewing and approving

   clinical study designs, including that of Biogen’s Phase II study. (O’Neill 601:12-24; Bozic

   355:20-356:13; 368:29-369:4; JTX2133 at ¶ 19; JTX2013 at ¶¶ 23-24; JTX2039.) Dr. O’Neill’s

   first two dosing proposals in his presentation included 480 mg/day dosing arms, reflecting his

   desire to test his idea of using 480 mg/day DMF to treat MS:




                                                  5
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 11 of 48 PageID #: 5548




   (JTX2035 at 14; see also O’Neill 606:17-607:24; Bozic 358:14-359:2; JTX2013 at ¶ 24.) The 480

   mg/day dose was Dr. O’Neill’s preferred dose. He “was an advocate for 480 milligrams . . . a day

   of DMF.” (O’Neill 565:22-566:1, 605:15-16; see also Bozic 366:4-5; Lansden 658:14-20, 662:17-

   663:8.)

             Dr. Carmen Bozic was the Chairperson of the CTRB and had the final authority to approve

   clinical study protocols. (Bozic 355:19-24; Pretrial Order, D.I. 315 Ex. 1 at ¶ 11.) Dr. Bozic

   explained that, in its review of Dr. O’Neill’s dosing proposals, the CTRB “listened to many

   different voices on the board in order to make a decision.” (Bozic 356:3-5.) Option 1 was Dr.

   O’Neill’s preferred study design and included a 480 mg/day DMF arm and 720 mg/day DMF arm.

   (JTX2035 at 14; see also O’Neill 606:17-607:24; Bozic 358:14-359:2.)                 Commercial

   representatives expressed a preference for Dr. O’Neill’s option 2, which was Dr. O’Neill’s second

   choice, and which also included a 480 mg/day arm and a 720 mg/day arm. (Bozic 360:8-18,

   359:16-22; Lansden 664:19-22; JTX2035 at 20; JTX2133 at ¶ 20.) In the end, although attendees

   at the meeting reacted positively to Dr. O’Neill’s proposal to test 480 mg/day, the CTRB chose


                                                    6
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 12 of 48 PageID #: 5549




   option 3 instead because the CTRB considered it to be a more conventional dose-ranging study.

   (JTX2039 at 2; see, e.g., Bozic 362:20-363:6, 363:19-364:5, 369:21-24; JTX2036; JTX2133 at ¶

   20.) Option 3 did not provide for the testing in Phase II of Dr. O’Neill’s preferred dose of 480

   mg/day, but the doses to be tested did bracket that dose such that Biogen could test that dose later

   in Biogen’s Phase III studies. (O’Neill 607:22-608:8, 609:21-610:4, 624:17-22 (“I did accept that

   we could go forward with [the Phase II MS] study without 240 BID, largely because I knew that

   we were bracketing that dose and would be able to revisit it once we had chief proof of concept,

   as we did in the Phase 3 studies.”); Bozic 386:19-387:18, 376:12-23, 368:10-14; Lansden 658:11-

   15; Dawson 684:2-9, 685:19-686:18.) In other words, as Dr. Bozic explained, “[t]he important

   thing is to establish a dose range where you have safety and where you may have efficacy, and

   that gives you flexibility to continue to evaluate additional doses further on in Phase 3 . . . .” (Bozic

   367:21-24; see also JTX2133 at ¶ 21 (“the 480 mg per day dose could be included in subsequent,

   pivotal Phase III clinical trials involving patients once Biogen had the benefit of assessing the

   results (e.g., safety, tolerability, and efficacy data) of the surrounding doses. . .”).)

           The evidence clearly established that during the Phase II trial and through the planning of

   Phase III trials, Dr. O’Neill advocated for testing of his preferred 480 mg/day dose. (JTX2039 at

   2; JTX2146; Lansden 669:20-670:2, 662:17-663:8, 658:2-10; JTX2193 at 1; O’Neill 605:12-16,

   611:11-15, 628:12-19 (“we carried the torch for BID [480 mg/day] right through to our design

   planning for Phase 3 [and] . . . always remained looking at BID dosing, which is why we included

   it in the Phase 3 design.”), 631:7-12; Bozic 376:12-14.) One of the witnesses was Ms. Cara

   Lansden, a Manager of Clinical Development, and a key member of the BG-12 team from late

   2003 to July 2006. She reported to, and worked closely with, Dr. O’Neill. (Lansden 663:4-5.)

   According to Ms. Lansden, during the course of the Phase II study, “[Dr. O’Neill] did talk about



                                                       7
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 13 of 48 PageID #: 5550




   [the 480 mg/dose] a lot,” including in “one-on-one meetings” and “hallway conversations” such

   that “[i]t definitely stood out”—“once the 480-mg dose was not chosen for Phase [II], I basically

   heard about it for the rest of the year.” (Lansden 658:14-20, 663:4-8, 677:11-13.) According to

   Dr. Bozic, Chair of the CTRB, Dr. O’Neill “believed that 240 milligrams BID [480 mg/day] should

   be evaluated in the [Phase II] study. That was very important to him.” (Bozic 366:4-5.) She

   further testified that while planning for the Phase III trials she “recall[ed] speaking to Gilmore

   O’Neill at that time, and he thought it was very important to include the 240-milligram BID dose

   into the Phase 3s.” (Id. at 376:4-6.) Dr. Katherine Dawson, who took over as Medical Director of

   Biogen’s BG-12 program from Dr. O’Neill, testified that “Dr. O’Neill had the idea of using 480

   milligrams of DMF to treat MS” and “had wanted to try 480 ever since [she] got to Biogen, which

   was in March of 2004.” (Dawson 685:7-8, 686:24-25; see also id. 682:21-683:7.)

          Biogen carried out its Phase II study between 2004 and 2006, testing DMF doses of 120

   mg/day, 360 mg/day and 720 mg/day. (JTX2153B at 8, 12.) The 720 mg/day dose demonstrated

   efficacy in treating MS, while the lower 120 mg/day and 360 mg/day doses did not show any

   statistically significant effect compared to placebo. (Id.) Following this successful proof of

   concept showing efficacy and safety at the 720 mg/day dose, Biogen moved forward with its plans

   for its Phase III study. (Dawson 689:11-690:15, 694:11-16; O’Neill 626:1-6; Lansden 653:18-

   654:19, 671:21-672:9, 678:3-7; JTX2141; JTX2142; JTX2091; JTX2100; JTX2101; Bozic 374:1-

   377:5; JTX2133 at ¶¶ 36-37; JTX2013 at ¶¶ 94, 98.) This included meetings during the summer

   of 2006 involving various BG-12 team members including Dr. O’Neill, during which the team

   discussed, among other things, plans to test Dr. O’Neill’s preferred dose of 480 mg/day. (See

   JTX2142.)




                                                   8
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 14 of 48 PageID #: 5551




          In July 2006, Dr. O’Neill transitioned out of his role as Medical Director of the BG-12

   program to oversee other projects at Biogen. (O’Neill 554:12-18, 612:8-14.) Dr. Dawson took

   over for Dr. O’Neill, becoming the new Medical Director of the BG-12 program. (Dawson 690:21-

   691:17; JTX2091 at 1; JTX2133 at ¶ 38.) During this transition, the BG-12 team was preparing

   for Biogen’s Phase III studies, which the BG-12 team believed would include testing of Dr.

   O’Neill’s preferred 480 mg/day dose. (Dawson 683:1-7.) An important aspect of Phase III

   planning was a meeting with the FDA known as an End of Phase II (“EOP2”) meeting. (JTX2133

   at ¶ 37.) During this meeting, which took place on August 30, 2006, Biogen sought the FDA’s

   approval for its Phase III study design, including the Phase III proposed endpoints, patient

   population, maximum acceptable dose and other issues. (Id.; Bozic 378:17-21.) Dr. Dawson and

   the team prepared for the EOP2 meeting, and the team and she remained in communication with

   Dr. O’Neill leading up to and following the meeting, though Dr. O’Neill did not participate in that

   meeting. (JTX2133 at ¶ 38; Dawson 687:14-22, 698:8-13, 705:3-11; JTX2102.)

          Contrary to Mylan’s suggestion that Biogen’s plans regarding which doses to test “took a

   significant turn” after its August 30, 2006 EOP2 meeting with the FDA (Mylan Br. at 6), Biogen

   had begun preparations to test the 480 mg/day dose prior to the EOP2 meeting. (JTX2142 at 2;

   JTX2091 at 2; Dawson 689:11-690:15, 691:18-692:12; JTX2100 at 2; Bozic 374:1-20; Lansden

   671:21-672:9, 653:24-654:19; JTX2133 at ¶ 37; JTX2013 at ¶¶ 94, 98.) In fact, by July 5, 2006,

   Biogen had calculated the number of patients needed to test 480 mg/day, as well as 720 mg/day,

   in its Phase III trials. (JTX2091 at 2; see also Lansden: 673:21-675:17.) Biogen focused its

   submissions to the FDA for the EOP2 meeting, however, on the 720 mg/day dose because Biogen

   only needed FDA agreement as to the highest dose to be tested, which was 720 mg/day. (JTX2133

   at ¶ 37; JTX2103 at 22, 63-91; Dawson 699:1-700:13, 695:14-17, 704:9-22; O’Neill 635:3-5;



                                                   9
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 15 of 48 PageID #: 5552




   JTX2142 at 2 (“It is not necessary to have the 480 mg version of the protocol in the briefing

   document.”); Bozic 386:1-18, 378:17-379:21.) As Dr. Dawson explained, “[f]or the end of Phase

   2 meeting, all we need to get agreement with the FDA is what the highest dose is . . . . [T]he lower

   doses are at our discretion.” (Dawson 699:4-7; see also Bozic 380:24-382:4.) Moreover, Biogen

   needed to focus its discussion in the EOP2 meeting because of the limited time Biogen had in this

   meeting with the FDA, which only lasted for 90 minutes, and the need to spend time discussing

   other critical elements including the use of the reference comparator. (Bozic 379:13-21; Dawson

   701:9-13, 694:11-21; O’Neill 633:5-17; PTX108 at 5, 8.)

          On the morning of the EOP2 meeting, Biogen received written FDA feedback on numerous

   issues, including dosing. (PTX108 at 7-8; see, e.g., Dawson 684:24-685:4, 702:9-703:11.) The

   FDA suggested Biogen consider including lower doses in its Phase III studies, including, “e.g.,

   240 BID [480 mg/day] or 120 TID [360 mg/day]” to “improve patient compliance and/or minimize

   dropouts.” (PTX108 at 7-8.) The FDA’s comments thus related to safety concerns and even

   suggested that Biogen consider including in its Phase III study the 360 mg/day dose that was

   ineffective in Phase II. (PTX108 at 7-8; JTX2104 at 1.)

          Biogen commenced its first of two Phase III trials on March 14, 2007 (the DEFINE trial),

   and its second (the CONFIRM trial) on July 28, 2007. Both trials tested Dr. O’Neill’s preferred

   480 mg/day dose. (JTX2133 at ¶ 40; JTX2110 at 28, 38; JTX2108 at 12, 23; Dawson 709:22-25,

   704:2-8, 708:12-16.)

          Biogen’s Submission of the ’514 Patent Application

          Following the completion in 2006 of the Phase II trial showing the efficacy of 720 mg/day

   of DMF and shortly before the commencement, in March 2007, of the Phase III DEFINE clinical

   trial testing of Dr. O’Neill’s preferred 480 mg/day dose and the 720 mg/day dose, Biogen filed, on



                                                   10
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 16 of 48 PageID #: 5553




   February 8, 2007, the provisional application that led to the ’514 patent and included in the

   provisional application the specific disclosure of using “from about 480 mg to about 720 mg per

   day” DMF to treat MS. (JTX2182 at 2, 36.) Consistent with the Phase III design, Biogen disclosed

   those two doses as the narrowest, most preferred range of doses to be used. (Id. at 36.)

          Biogen’s patent application also included work by Dr. Matvey Lukashev, a research

   scientist at Biogen who had joined the BG-12 team in 2005. (Lukashev 272:17-22, 276:12-17.)

   Dr. Lukashev’s background was in molecular and cellular biology and he was responsible for

   mechanism of action and pre-clinical work on BG-12. (Lukashev 270:18-24; 273:15-22, 277:11-

   24.) He had no clinical experience and was not responsible for the clinical aspects of the team’s

   work. (Mylan Br. at 9 (“Dr. Matvey Lukashev, a laboratory researcher who had no clinical

   experience or responsibilities”); Dawson 685:5-12.) Dr. Lukashev’s inventions contributed to

   claims 17-19 of the ’514 patent, which involve the expression level of NQO1 after DMF

   administration and are not asserted in this litigation. (Lukashev 313:2-12, 315:19-316:15.) Dr.

   Lukashev’s contributions also included various compound screening methods that are also

   described, but not claimed, in the ’514 patent.

          Biogen’s Phase III Results

          As discussed above, Biogen conducted two pivotal placebo-controlled, double-blind Phase

   III clinical trials for BG-12 in MS, DEFINE and CONFIRM. (JTX2173 at 847; JTX2133 at ¶ 40.)

   Over 1200 patients in 28 different countries were randomly assigned in the DEFINE trial to one

   of three treatment groups: (1) 240 mg DMF BID (480 mg/day), (2) 240 mg DMF TID (720

   mg/day), and (3) placebo. (JTX2088 at ¶ 11.) Over 1400 subjects in 28 different countries

   participated in Biogen’s CONFIRM trial, which also included dosing of DMF at 480 and 720

   mg/day. (JTX2133 at ¶¶ 40-41.)



                                                     11
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 17 of 48 PageID #: 5554




           These Phase III trials showed an unexpected magnitude of efficacy where the 480 mg/day

   dose “met all primary and secondary endpoints” including both MRI and clinical endpoints, e.g.,

   reduction in annual relapse rate, and did so “with a high level of statistical significance.” (JTX2088

   at ¶¶ 11-12, 15) (emphasis in original).) Moreover, the results for the 480 mg daily dose were

   similar to those with the 720 mg/day dose for each end point measured. (Id.) According to Dr.

   O’Neill: “I was very pleased to see that 480 milligrams demonstrated not only efficacy at a

   significant level but at the level that it showed it . . . . [t]hat it actually showed a marked and

   statistically significant reduction in the annualized relapse rate . . . . [a]nd other efficacy outcomes.”

   (O’Neill 598:3-10.)

           Biogen’s Prosecution of its ’514 Patent

           In June 2011, Biogen amended the claims to recite a method of treating MS with 480

   mg/day DMF and/or MMF and the title to reflect the invention now claimed, and specifically

   identified to the Patent Office exemplary portions of the patent specification providing support for

   the amended claims. (DTX1656.1-5, 11.) In October 2011, Biogen also amended the inventorship

   to add Dr. O’Neill, who conceived of the claimed treatment methods. (DTX1019.13-15.) Biogen

   did not make any changes to the patent specification. (DTX1656.1-5, 11.)

           In October 2011, Biogen also submitted Dr. Dawson’s declaration detailing the results of

   the first of Biogen’s Phase III studies and describing how they were unexpected in light of Biogen’s

   Phase II study. (JTX2088; D.I. 376 at 15.) For example, pointing to results seen on MRI brain

   scans and in additional measures, including reductions in annualized relapse rates, Dr. Dawson

   explained that the “positive and clinically meaningful results obtained with the 480 mg per day

   dose of DMF were unexpected,” and “[e]ven more unexpected . . . was the magnitude of the

   treatment effect of the [first Phase III] study—the 480 mg/day dose demonstrated similar efficacy



                                                      12
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 18 of 48 PageID #: 5555




   to the 720 mg/day dose on both clinical and MRI measures of MS disease activity—with a high

   level of statistical significance.” (JTX2088 at ¶¶ 14-15 (emphasis in original).)

          The Patent Examiner never issued any rejections relating to an alleged lack of written

   description support for the claimed treatment methods. The Examiner did question however, in

   the context of an obviousness rejection, whether the “particular combination” recited in the

   claimed method was “described in the specification as filed.” (JTX2173 at 388, 890-896.) Biogen

   responded by noting that the specification focuses on treating MS with DMF and describes the use

   of 480 mg/day DMF, pointing to many of the same portions of the patent specification that Dr.

   Wynn identified in his trial testimony as further discussed below. (JTX2173 at 911-14.) Biogen

   explained to the Examiner that the “specification contains ample teachings directing a person of

   ordinary skill in the art to the claimed invention (treating MS with DMF/MMF using a 480 mg/day

   dose).” (JTX2173 at 911-12.) For example, the “specification focuses on treating MS with DMF

   and/or MMF” and provides “a number of blaze marks . . . clearly direct[ing] a person of ordinary

   skill in the art to use DMF and/or MMF in treating MS.” (JTX2173 at 912-13.) The specification

   also “teaches the claimed dose of 480 mg/day DMF and/or MMF” by “disclos[ing] a limited

   number of progressively narrowing effective dose ranges of DMF or MMF and disclos[ing] the

   480 to 720 mg/day dosage range as the narrowest range for the treatment of a patient with a

   neurodegenerative disease.”     (JTX2173 at 913-14 (underline in original).)        The Examiner

   subsequently allowed the claims. (JTX2173 at 951.)

          Following the completion of Biogen’s Phase III study, Biogen filed in May 2011 another

   patent application, 14/119,373 (“the ’373 Application”), directed to aspects of Biogen’s Phase III

   trial data. (DTX1169.) Biogen’s Phase III studies were large and generated data relating to

   multiple endpoints. (JTX2088 at ¶ 11.) The claims of Biogen’s ’373 application focused on these



                                                   13
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 19 of 48 PageID #: 5556




   new and specific discoveries relating to, for example, the “reduced frequency of relapse,” the

   “reduced probability of relapse,” the “reduced annualized relapse rate,” and “the reduced risk of

   disability progression.” (See, e.g., DTX1169 at Claims 1, 5, 8, 11, 14, 39 and 40.) Mylan’s

   speculation as to why Biogen filed the ’373 Application, Mylan’s allegation that Biogen “faced a

   major problem” with the application, and Mylan’s speculation as to why Biogen abandoned this

   application are entirely unsupported by the evidence and Mylan does not offer any citations to the

   evidence. These unsupported speculations about a different application are also irrelevant to the

   sole issue in this case—the written description of the ’514 patent.

          Biogen did not, as Mylan asserts, “repurpose” the ’514 patent application. Biogen added

   new patent claims to the ’514 patent application, as is permitted and often happens during patent

   prosecution, but the specification remained the same through the course of prosecution before the

   PTO. Finally, Mylan’s speculations about Biogen’s prosecution of the ’514 patent are in direct

   conflict with the record. When Biogen first introduced its method of treatment claims during

   prosecution, it informed the PTO where those methods of treatment are described in the patent

   specification. (JTX2173 at 64-67.) Biogen also updated the inventorship to include Dr. O’Neill

   to account for the new method of treatment claims, in accordance with the law. (DTX1019.13-

   15.) Biogen further informed the PTO about prior art relating to DMF as well as Biogen’s later

   Phase III study results. (See, e.g., JTX2173 at 134, 146-49; JTX2088 at ¶¶ 11-16.) Having

   considered this evidence, the PTO found Biogen’s patent claims patentable and issued the ’514

   patent, and in doing so never made any rejection for lack of written description support. (JTX2173

   at 951.)




                                                   14
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 20 of 48 PageID #: 5557




   III.      THE ’514 PATENT SATISFIES THE WRITTEN DESCRIPTION REQUIREMENT

             The trial record confirms that the ’514 patent specification describes the claimed invention

   and that Mylan has not met its burden of proving that the claimed invention lacks written

   description support.

             A.     Mylan Bears the Burden of Proving that Biogen’s Presumptively Valid Patent
                    Does Not Satisfy the Written Description Requirement

             Mylan bears the burden of proving its invalidity defense by clear and convincing evidence.

   35 U.S.C. § 282; Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 97 (2011); Mas-Hamilton Grp.

   v. LaGard, Inc., 156 F.3d 1206, 1216 (Fed. Cir. 1998) (“[T]he presumption of validity remains

   intact and the ultimate burden of proving invalidity remains with the challenger throughout the

   litigation.”); see also Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1534 (Fed. Cir. 1983) (“In

   the end, the question is whether all the evidence establishes that the validity challenger so carried

   his burden as to have persuaded the decisionmaker that the patent can no longer be accepted as

   valid.”); Dey L.P. v. Teva Parenteral Meds., Inc., 6 F. Supp. 3d 651, 663 (N.D. W. Va. 2014)

   (same).

             Mylan’s heavy burden comes with the added burden in this case that the Patent Office

   raised, in the context of an obviousness rejection, the issue of written description support during

   prosecution of the ’514 patent.2 The Federal Circuit has recognized the added burden a patent

   challenger faces in “overcoming the deference that is due to a qualified government agency



   2
     As discussed above, the Examiner questioned whether the “particular combination” recited in the
   claimed method was “described in the specification as filed.” (JTX2173 at 388, 890-96.) (See
   MPEP Rev. 8th ed. at 1302.01 (explaining that before a patent issues, examiners should conduct a
   final review “to make certain” that “all formal and substantive (i.e., statutory) requirements” are
   met “and that the language of the claims is enabled by, and finds adequate descriptive support in,
   the application disclosure as originally filed.”); see also id. at 2163 (providing guidelines for the
   examination of the written description requirement that “are intended to form part of the normal
   examination process”).
                                                     15
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 21 of 48 PageID #: 5558




   presumed to have properly done its job, which includes one or more examiners who are assumed

   to have some expertise in interpreting the references and to be familiar from their work with the

   level of skill in the art and whose duty it is to issue only valid patents.” Shire, LLC v. Amneal

   Pharm., LLC, 802 F.3d 1301, 1307 (Fed. Cir. 2015) (quoting PowerOasis, Inc. v. T-Mobile USA

   Inc., 522 F.3d 1299, 1304 (Fed. Cir. 2008)).

          “The written description requirement [of Section 112]3 is met when the disclosure ‘allows

   one skilled in the art to visualize or recognize the identity of the subject matter purportedly

   described.’” Allergan, 796 F.3d at 1308 (quoting Enzo, 323 F.3d at 968). Written description “is

   about whether the skilled reader of the patent disclosure can recognize that what was claimed

   corresponds to what was described; it is not about whether the patentee has proven to the skilled

   reader that the invention works, or how to make it work.” Alcon Research Ltd. v. Barr Labs., Inc.,

   745 F.3d 1180, 1191 (Fed. Cir. 2014). Indeed, there is no requirement that the patent specification

   must contain “either examples or an actual reduction to practice.” Ariad, 598 F.3d at 1352. Rather,

   “the test requires an objective inquiry into the four corners of the specification from the perspective

   of a person of ordinary skill in the art,” Ariad, 598 F.3d at 1351, to determine whether “the patentee

   has provided an adequate description that ‘in a definite way identifies the claimed invention’ in




   3
     Paragraph 1 of 35 U.S.C. § 112 was replaced with Section 112(a) by the America Invents Act
   (“AIA”), Pub. L. No. 112-29, § 4(c), 125 Stat. 284, 296 (2011). Because the ’514 patent claims
   priority to February 8, 2007, pre-AIA Section 112 applies to the asserted claims. See Pub. L. No.
   112-29, § 4(e), 125 Stat. 284, 297 (making the AIA changes to Section 112 applicable to “any
   patent application that is filed on or after” September 16, 2012). Paragraph 1 of pre-AIA 35 U.S.C.
   § 112 provides the written description requirement as well as the enablement and best mode
   requirements (Mylan does not challenge either enablement or best mode): “The specification shall
   contain a written description of the invention [i.e., the written description requirement], and of the
   manner and process of making and using it, in such full, clear, concise, and exact terms as to enable
   any person skilled in the art to which it pertains, or with which it is most nearly connected, to make
   and use the same [i.e., the enablement requirement], and shall set forth the best mode contemplated
   by the inventor of carrying out his invention [i.e., the best mode requirement].”
                                                     16
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 22 of 48 PageID #: 5559




   sufficient detail such that a person of ordinary skill would understand that the inventor had made

   the invention at the time of filing.” Allergan, 796 F.3d at 1308 (quoting Ariad, 598 F.3d at 1352).

          Moreover, “claimed subject matter need not be described in haec verba in the specification

   in order for that specification to satisfy the description requirement . . . .” In re Smith, 481 F.2d

   910, 914 (C.C.P.A. 1973); see also Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.

   1991). Rather, “the requirement is met if a [POSA] would find it is ‘reasonably clear what the

   invention is and that the patent specification conveys that meaning.’” Pfizer Inc. v. Teva Pharms.

   U.S.A., Inc., 882 F. Supp. 2d 643, 699-700 (D. Del. 2012) (quoting All Dental Prodx, L.L.C. v.

   Advantage Dental Prods., Inc., 309 F.3d 774, 779 (Fed. Cir. 2002)).

          Mylan points to evidence relating to the distinct legal concept of obviousness in its written

   description arguments. Written description and obviousness, however, are separate inquiries based

   on distinct analyses of different types of evidence. Compare 35 U.S.C. § 112 (“The specification

   shall contain a written description of the invention . . . .”) (emphasis added) with 35 U.S.C. § 103

   (“[T]he differences between the subject matter sought to be patented and the prior art . . . .”)

   (emphasis added). Obviousness determinations, including whether the invention demonstrates

   unexpected properties compared to the prior art, are not based on a patent specification’s disclosure

   but rather are assessed based on the knowledge that a skilled artisan would have before reading

   the patent. See Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966). Written description,

   however, is based on the specification’s disclosure, i.e., with the patent in hand, and how it would

   be understood by a skilled artisan. See Ariad, 598 F.3d at 1351 (“[T]he test for sufficiency is

   whether the disclosure of the application relied upon reasonably conveys to those skilled in the art

   that the inventor had possession of the claimed subject matter as of the filing date.”).

          As set forth below, the ’514 patent specification meets the written description requirement.



                                                    17
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 23 of 48 PageID #: 5560




           B.      The Specification Demonstrates Possession of the Claimed Invention

           The parties agree that the definition of a person of ordinary skill in the art (“POSA”) with

   respect to the ’514 patent claims is a person having at least a medical degree with at least three

   years of training in neurology and at least three years of clinical experience in treating MS. (See

   Greenberg 113:18-25; Wynn 470:10-16.) As described in detail below, Dr. Wynn, a skilled artisan

   in the field of the claimed invention, testified at trial how the specification describes all aspects of

   the claimed invention to a skilled artisan like himself. (Wynn 494:1-18, 470:24-471:5, 478:7-19.)

   As discussed below, the ’514 patent provides broad and detailed disclosure of Biogen’s research

   and development activities relating to multiple sclerosis, which the specification categorizes

   according to five specific methods. Especially relevant here is Method 4, which relates to a method

   of treating neurological diseases such as MS with compounds like DMF and MMF. (JTX2000 at

   8:34-53, 3:1-4, 3:13-14.) The ’514 patent links through Method 4 each of the three recited

   elements of the asserted claims: (1) a method of treating MS with (2) DMF and/or MMF (3) at a

   dose of 480 mg per day. (Wynn 494:1-18, 470:24-471:5, 478:7-19; PDX003-24; JTX2000 at

   27:58-30:28; Greenberg 397:19-398:1.)

                   1.      The Specification Describes Treatment of MS

           The ’514 patent focuses on multiple sclerosis, describing “from beginning to end . . . the

   treatment of multiple sclerosis.” (Wynn 484:12-19, 479:2-480:22, 494:4-9; see, e.g., JTX2000 at

   Abstract, Title, 1:12-14; 1:15-52, 3:10-14, 20:63-22:18.) The specification begins by discussing

   in detail the characteristics, prevalence and goals for treatment of MS. (JTX2000 at 1:15-52;

   PDX003-14.) Its first substantive paragraph highlights MS as the neurological disease for

   treatment.   (See, e.g., JTX2000 at 1:12-52.)          The specification next explains that MS is

   “characterized by inflammation in parts of the CNS, leading to the loss of the myelin sheathing

   around neuronal axons (demyelination), loss of axons, and the eventual death of neurons,

                                                     18
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 24 of 48 PageID #: 5561




   oligodendrocytes and glial cells,” which the parties’ experts agreed are the characteristics or

   “hallmarks” of MS. (JTX2000 at 1:15-20; Greenberg 414:9-10; Wynn 440:3-23, 479:2-480:22;

   PDX003-14.) The specification then discusses the prevalence of MS, the “most common cause of

   nontraumatic disability in young individuals” (Wynn 473:22-24), and goals for treatment as of

   2007, namely “reduc[ing] inflammation,” “[p]romoting CNS remyelination as a repair mechanism

   and otherwise preventing axonal loss and neuronal death.” (JTX2000 at 1:35-52; Wynn 479:5-21;

   PDX003-14; Greenberg 400:10-21, 402:9-14.)

          The specification then provides an overview of the broad disclosure in the specification,

   categorized according to five methods. Methods 1-3 are directed to methods of screening for

   compounds to treat neurological diseases. (JTX2000 at 6:18-8:33.) Methods 4 and 5 are directed

   to methods for treating neurological diseases including MS. (JTX2000 at 8:34-9:15; Greenberg

   404:2-3.) Method 4 is directed to the use of a compound such as DMF, while Method 5 relates to

   the use of such a compound in combination therapy along with other compounds having different

   activity. (JTX2000 at 3:1-4, 3:5-9, 3:13-14, 8:34-53.) Method 4 thus directly pertains to the

   claimed methods of treating MS with DMF and/or MMF. (JTX2000 at 8:34-53, 3:1-4, 3:13-14.)

   The specification includes additional descriptions of treatment Method 4 at column 4, lines 33-38,

   and column 8, lines 24-28, lines 35-53. These additional descriptions indicate that treatment

   Method 4 can be used to “slow or prevent demyelination, axonal loss and/or neuronal death,” the

   same “hallmarks” of MS described at column 1, lines 15-20 of the ’514 patent. (Wynn 479:2-

   480:22.) These discussions of Method 4 repeatedly emphasize that MS is the neurological disease

   targeted for treatment by this method and is a focus of the patent. Indeed, “multiple sclerosis . . .

   is listed . . . over 30 times throughout the specification[].” (Wynn 518:19-22; see Wynn 510:12-




                                                    19
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 25 of 48 PageID #: 5562




   13; 518:25-519:1; JTX2000 at Title, Abstract, 1:12-52, 2:9-22, 3:13-14, 5:6-8, 5:15-24, 7:13-32,

   16:21-26, 16:42-59, 16:66-17:58.)

          An example in the ’514 patent also demonstrates that the specification and the disclosed

   methods focus on MS.        Example 3 employs an animal model for MS, the Experimental

   Autoimmune Encephalomyelitis (EAE) mouse model, which is also explained in detail at column

   16, line 67 to column 17, line 38 of the specification. (JTX2000 at 20:60-22:13.) As Biogen’s Dr.

   Wynn explained at trial, skilled artisans would have understood by 2007 that the EAE model, used

   solely for MS, was the “most common model . . . use[d] for studying compounds for treating

   multiple sclerosis.” (Wynn 483:17-19, 484:5-9, 484:16-17, 509:8-10, 512:15-17; see Greenberg

   413:23-414:10.)4

                  2.      The Specification Describes Treating MS with DMF and/or MMF

          The specification links treating MS with DMF and/or MMF through treatment Method 4.

   The description of Method 4 in the specification repeatedly highlights DMF and MMF as examples

   of compounds for use in this method for treating neurological diseases like MS. (See JTX2000 at

   3:1-4, 4:29-32, 8:24-28, 8:34-53, 11:47-50; PDX003-15, 16, 17.) This disclosure of treating

   neurological diseases like MS with DMF and/or MMF is detailed in each description of Method

   4, appearing at column 3, lines 1-4, column 4, lines 29-32 and column 8, lines 35-38 (“In some

   embodiments method 4 comprises administering to the mammal a therapeutically effective amount

   of at least one neuroprotective compound having Formula I, II, III, or IV, e.g., a fumaric acid



   4
     Mylan argues in a footnote that “[e]xample 3 was absent from Biogen’s specification as filed in
   2007, so Biogen cannot rely on it now to satisfy the written description requirement as of the 2007
   filing date.” (Mylan Br. at 17 n.6.) However, the provisional application as filed identified and
   described the EAE model as an animal model for MS (JTX2182 at 32-34), thus teaching a skilled
   artisan in 2007 that the specification is focused on treating MS. Mylan does not, of course, dispute
   that Example 3 is in the specification that Biogen filed with the Patent Office on February 7, 2008,
   and contained in the ’514 patent.
                                                   20
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 26 of 48 PageID #: 5563




   derivative (e.g., DMF or MMF.).” (JTX2000 at 4:29-32.) Mylan acknowledges that the disclosed

   treatment Methods 4-5 use DMF and that the specification “identifies DMF” for use in those

   methods. (Mylan Br. at 17.) Dr. Greenberg testified that “in Method 4 on Column 8, it discusses

   methods of treating a neurologic disease by administering to the subject at least one compound

   that is at least partially structurally similar to DMF or MMF.” (Greenberg 407:3-6.) Dr. Wynn

   explained, and Mylan does not dispute, that “partially structurally similar includes DMF and

   MMF, which are obviously more than partially structurally similar but are identical to DMF and

   MMF.” (Wynn 485:15-17; see also id. 485:3-8, 485:23-486:2 (“[I]n [column 8] line 38, again, it

   states ‘[at least] partially structurally similar to DMF or MMF.’ Skipping down to line 44, it states

   ‘a fumaric acid derivative, e.g., DMF or MMF,’ clearly teaching me that DMF and MMF are

   compounds that being taught.”) (Wynn 494:14-18; Greenberg 434:14-435:11; 405:17-406:1; see

   also Mylan Br. at 5.) The examples similarly disclose experiments using only DMF and/or MMF,

   further indicating that the specification, including its disclosed treatment methods, are focused on

   these specific compounds. (JTX2000 at 19:62-22:14; e.g., JTX2000 at 22:12-13 (“The results

   [from Example 3], shown in Figs. 3 and 4, demonstrate MMF and DMF activation of Nrf2 in

   vivo.”).)

                  3.      The Specification Describes 480 mg/day DMF As An Effective Dose To
                          Treat MS

          The ’514 patent specification states that “[i]n some embodiments method 4 comprises

   administering to the mammal a therapeutically effective amount of at least one neuroprotective

   compound having Formula I, II, III, or IV, e.g., a fumaric acid derivative (e.g., DMF or MMF).”

   (JTX2000 at 4:29-32.)        The specification defines “therapeutically effective dose” and

   “therapeutically effective amount” broadly, tying this definition of these terms to the treatment of

   MS by using the same language the patent repeatedly uses to characterize MS, i.e., the “hallmarks”


                                                    21
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 27 of 48 PageID #: 5564




   of MS, “demyelination, axonal loss, and neuronal death.” (JTX2000 at 5:52-59, 4:29-32, 8:39-44;

   Wynn 531:21-532:21, 494:4-9.) As to specific amounts of DMF to be used, the specification

   states:

                    For example, an effective dose of DMF or MM[F] to be
                    administered to a subject orally can be from about 0.1 g to 1 g per
                    [d]ay, 200 mg to about 800 mg per day (e.g., from about 240 mg to
                    about 720 mg per day; or from about 480 mg to about 720 mg per
                    day; or about 720 mg per day).

   (JTX2000 at 18:58-62 (emphasis added).) The specification thus identifies 480 mg/day of DMF

   as the lowest dose in the narrowest, most preferred range (480-720 mg/day) of effective doses for

   oral administration. (Wynn 532:25-533:6, 489:9-491:15; PDX003-17; see Greenberg 439:12-16.)

   This narrowest range specifically links the claimed dose of 480 mg/day to 720 mg/day of DMF,

   and Mylan and both experts agreed that a POSA would have known by February 8, 2007 from the

   results of Biogen’s Phase II trial that 720 mg/day of DMF was an effective dose for treating MS.

   (Wynn 490:19-491:1, 476:12-17, 519:16-18, 532:25-533:6; Greenberg 428:3-6.) Biogen’s expert

   Dr. Wynn testified that the paragraph above “calling one to 480 to 720, 720 being the known

   effective dose, 480 to 720 being the most narrow range listed in the patent specification, hence

   drawing me to that specifically, the 480 dose.” (Wynn 490:22-491:1; see also id. 529:24-530:1,

   519:16-18.) Mylan’s Dr. Greenberg agreed that this disclosure teaches “narrower and narrower”

   dose ranges. (Greenberg 423:24-25.)

             This paragraph concludes by describing that 720 mg/day, “[f]or example,” may be

   administered in separate “equal doses.” (JTX2000 at 18:63-64.) The dosing paragraph does not

   limit such separate administration to 720 mg/day, but teaches that such separate administration

   applies to the other effective DMF doses, such as 480 mg/day. (Id.)

             Mylan argues that “[f]or DMF or MMF, the specification states that dosage likewise varies

   depending on multiple factors . . . .” (Mylan Br. at 5; see also id. 17; Greenberg 415:18-21; id.
                                                    22
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 28 of 48 PageID #: 5565




   419:22-423:21.) The specification, however, provides information accounting for each of the

   factors with respect to DMF and MMF, explaining how to account for the “route of administration,

   excipient usage, and the possibility of co-usage with other therapeutic treatments including use of

   other therapeutic agents.”      (JTX2000 at 18:54-58.)        The specification describes orally

   administering an “effective dose” of DMF or MMF, thus specifying the route of administration.

   (Id. 18:58-59, 19:26-28, 5:47-59.) In addition, the dosing disclosure at 18:58-62 of the ’514 patent

   does not discuss co-usage, and thus co-usage is not a factor that needs to be considered for the

   claimed invention. (See JTX2000 at 18:58-62.) As to excipients, the specification points the

   skilled artisan, for example, to U.S. Patent No. 6,509,376 (“the ’376 patent”) describing

   “formulations containing DMF and/or MMF,” including the multiparticulate formulation Biogen

   used in its Phase II study. (JTX2000 at 19:26-27, 22:14-15; Wynn 491:16-493:13.) The patent

   specification thus provides specific and detailed teachings that are consistent with the

   specification’s focus on using 480 mg/day to 720 mg/day of DMF.

                  4.      The Specification Describes the Claimed Invention as an Integrated
                          Whole

          As Dr. Wynn’s testimony demonstrates, the ’514 patent specification describes to a skilled

   artisan all elements of Dr. O’Neill’s claimed invention, directed to a “narrow and very specific

   procedure” (Mylan Br. at 1) of using a specific drug (DMF and/or MMF) to treat a specific disease

   (MS) with a specific dose (480 mg/day), and links these elements through treatment Method 4.

   (Wynn 494:17-18, 470:24-471:5, 478:7-19; PDX003-24.) The specification focuses on MS

   throughout. The detailed disclosure of Method 4 specifically highlights DMF and MMF as

   examples of compounds to use in treating neurological diseases like MS. The specification further

   discloses that “some embodiments of method 4 . . . comprise[] administering . . . a therapeutically

   effective amount of at least one neuroprotective compound . . . e.g., DMF or MMF.” (JTX2000


                                                   23
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 29 of 48 PageID #: 5566




   8:39-44; Wynn 488:4-9.) The specification then guides a skilled artisan to the dose of 480 mg/day

   to treat this disease by disclosing it as the lowest dose in the narrowest, most preferred dose range,

   connected to a known effective dose in treating MS. Accordingly, the ’514 patent provides written

   description for Dr. O’Neill’s claimed treatment method.

          C.      Mylan Failed To Meet its Burden of Proof

          Mylan presents arguments concerning unsubstantiated facts and assertions that are also

   unrelated to the written description inquiry and therefore cannot negate the clear showing of

   written description support for the claimed invention. Mylan further applies an incorrect legal

   standard, demanding more disclosure than is required. These arguments cannot overcome the ’514

   patent’s written description of the claimed invention.

                  1.      Mylan’s “Repurposing” Arguments are Both Factually Inaccurate and
                          Legally Irrelevant to the Written Description Inquiry

          Mylan asserts that Biogen “repurposed” the ’514 patent specification, transforming it from

   a patent directed to screening methods to one directed to treatment methods, and therefore the ’514

   patent lacks written description support for the claims. (See, e.g., Mylan Br. at 7-9.) Mylan is

   incorrect. As explained above, Biogen amended the claims during prosecution, as is very common.

   (See supra, Section II, “Biogen’s Prosecution of its ’514 Patent.”) The specification, however,

   disclosing both screening methods and methods of treating neurological diseases, remained

   unchanged during prosecution.

          Mylan’s focus on aspects of the disclosed invention that do not relate to the asserted claims

   is thus irrelevant. Patent applications may properly describe multiple inventions and claim those

   inventions in turn. See 35 U.S.C. § 121; 37 C.F.R. § 1.41(a). That is precisely what Biogen did

   here. The ’514 patent does describe screening methods, corresponding to Methods 1-3 in the

   specification, that do not relate to the asserted claims, and the specification provides detailed


                                                    24
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 30 of 48 PageID #: 5567




   discussion of the discoveries relating to those methods. But these discussions do not erase the

   descriptions of the claimed methods of treating MS that correspond to Method 4 as discussed in

   detail above. Indeed, Mylan’s expert Dr. Greenberg agreed that “Method 4 and 5 discuss methods

   of treating neurological diseases.” (Greenberg 404:2-3; see also id. 403:12-20; 404:7; 405:15-

   406:1; 406:6-15; 406:23-407:15.)

          Furthermore, Mylan’s claims concerning Biogen’s alleged motives, in addition to being

   unsupported by the record, are legally irrelevant. The written description analysis must focus on

   the disclosure in the specification, not the applicant’s alleged intent. See Ariad, 598 F.3d at 1351

   (“[T]he [written description] test requires an objective inquiry into the four corners of the

   specification from the perspective of a person of ordinary skill in the art.”).

          Mylan’s reliance on testimony of Dr. Lukashev (see Mylan Br. at 4, 5, 6, 9, 17 and 19) also

   does not bear on or negate the patent specification’s descriptions of the claimed methods of

   treatment. Dr. Lukashev is not a skilled artisan with respect to the claims at issue and under the

   POSA definition to which Mylan and Biogen agreed. (Lukashev 270:18-24; 273:15-22, 277:11-

   24; Dawson 685:5-12; see Mylan Br. at 9.) Dr. Lukashev is not a clinician, and his work was

   directed to “elucidat[ing] the mechanism of action” for BG-12. (Lukashev 273:15-22, 270:18-24,

   277:11-24.) Notably, he was “not involved in clinical decision-making” relating to BG-12.

   (Lukashev at 273:21-22.) Dr. O’Neill and he both worked on the BG-12 program team, with Dr.

   O’Neill focusing on the clinical development of the product and Dr. Lukashev studying the

   mechanism of action. (Lukashev 285:19-286:20; JTX2196 at 1; Lansden 655:16-656:2; JTX2133

   at ¶¶ 12-13; JTX2013 at ¶ 17; Dawson 685:9-12.) Dr. Lukashev’s inventive work related to the

   screening methods disclosed in the ’514 patent and detailed in Methods 1-3, not the methods of

   treatment in the asserted claims. (Lukashev 313:2-12, 315:19-316:15.) As Mylan acknowledges,



                                                    25
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 31 of 48 PageID #: 5568




   he was “a laboratory researcher who had no clinical experience or responsibilities” (Mylan Br. at

   9) and he is thus not a person of ordinary skill in the art with respect to the claims at issue. That

   Dr. Lukashev was the only initially named inventor does not negate written description support

   for the claimed invention. Amendments to inventorship are appropriate and required to conform

   with changes as to what is claimed. 35 U.S.C. § 116(a); 37 C.F.R. § 1.41(a). Biogen therefore

   properly added Dr. O’Neill as an inventor when amending the claims to focus on his method of

   treating MS. (DTX1019.13-15.)

                  2.      Mylan Demands More Than Written Description Law Requires

           Mylan argues that the ’514 patent “contains no data or examples showing administration,

   much less effectiveness of 480 mg doses of DMF for treating MS.” (Mylan Br. at 17; see also id.

   at 19.) Here, however, where the specification describes the three elements of the claimed

   invention—the disease to be treated, the molecule to be used, and the treatment dose—linking

   them through treatment Method 4, the law does not require data as to efficacy of the claimed

   method of treatment. The Federal Circuit has repeatedly held that a patent specification need not

   include “experimental data demonstrating effectiveness,” a “theory or explanation of how or why

   a claimed composition will be effective,” or an actual “reduc[tion] to practice.” Nuvo Pharms.

   (Ireland) Designated Activity Co. v. Dr. Reddy’s Labs, Inc., 923 F.3d 1368, 1380 (Fed. Cir. 2019).

   Moreover, the written description requirement “is not about whether the patentee has proven to the

   skilled reader that the invention works.” Alcon, 745 F.3d at 1191 (citing Ariad, 598 F.3d at 1352).

   Rather the specification must convey with “reasonable clarity” that the inventor was in possession

   of the claimed invention. Nuvo, 923 F.3d at 1376. That is what the ’514 patent specification does.




                                                    26
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 32 of 48 PageID #: 5569




                   3.        Mylan and Its Expert Ignore The Disclosure of the Claimed Methods
                             And The State of The Art

           Dr. Greenberg acknowledged that his analysis did not consider all disclosures relating to

   the claimed invention. For example, Dr. Greenberg disregarded the ’514 patent’s definition of

   “therapeutically effective amount,” admitting on cross-examination that he did not consider

   “therapeutically effective dose” or “therapeutically effective amount” defined in column 5, lines

   52-59: “I know for sure . . . we didn’t call out this specific paragraph.” (Greenberg 440:24-441:9.)

   As explained above, the patent ties the concept of “therapeutically effective amount” to

   “demyelination, axonal loss, and neuronal death,” which the parties agreed are the “hallmarks” of

   MS. (Wynn 494:17-18; Greenberg 441:12-22; see supra, Section III.B.1.) Mylan’s expert thus

   failed to consider a key disclosure concerning treatment of MS, recited in certain asserted claims,

   in his trial testimony.

           Dr. Greenberg also improperly focused on evidence relating to the issue of the non-

   obviousness of the claimed invention. In fact, Dr. Greenberg’s written description testimony was

   premised on statements by Biogen in the prosecution history relating to obviousness and not

   written description. In fact, Dr. Greenberg postured his written description opinion as based

   Biogen’s statements regarding non-obviousness, testifying that “if [he] were to credit Dr.

   Dawson’s [non-obviousness] opinion [in her declaration] as true,” or “under the assumption that

   Dr. Dawson’s [non-obviousness] statements” were correct, then nothing “in the patent

   specification . . . would convey to skilled artisans that the inventors had possession of a method of

   treating MS using 480 [mg/day] of DMF.” (Greenberg 396:20-397:15; 427:5-11.) As discussed

   above, however, obviousness determinations examine the state of the art without the patent’s

   teachings, while written description determinations examine the patent’s disclosure. Dr. Dawson’s

   non-obviousness opinions were directed to what the skilled artisan would have believed without


                                                    27
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 33 of 48 PageID #: 5570




   the teachings of the ’514 patent in hand, i.e., what would have been expected based on the state of

   the art before reading the patent, not to what the skilled artisan would have thought with that

   teaching in hand, which is the proper inquiry in a written description analysis. See Ariad, 598 F.3d

   at 1351 (“[T]he test for sufficiency is whether the disclosure of the application relied upon

   reasonably conveys to those skilled in the art that the inventor had possession of the claimed

   subject matter as of the filing date.”).

           Dr. Greenberg also incorrectly testified that the disclosure in the specification of

   progressively narrowing ranges of oral doses of DMF and/or MMF “doesn’t anchor to a

   therapeutically effective dose for [MS]” (Greenberg 424:5-6) and that “at no point do any of those

   doses get tied to therapeutic efficacy.” (Id. at 425:11-12.) He further stated that “[t]he narrowing

   of ranges here . . . a skilled artisan wouldn’t read this and have any knowledge that one particular

   dose relative to being [a] therapeutically effective dose for MS existed as an entity.” (Id. at 425:13-

   16.) This testimony disregards the fact that 480 mg/day is directly linked, through the narrowest

   disclosed range of doses, to 720 mg/day, a known effective dose for treating MS as of February

   2007. (See Wynn 476:12-17, 490:22-491:1, 491:8-15, 495:10-20; PDX003-17.) Testimony that

   disregards the knowledge of a person of ordinary skill in the art cannot carry Mylan’s burden of

   proof by clear and convincing evidence. See Capon v. Eshhar, 418 F.3d 1349, 1357-59 (Fed. Cir

   2005) (vacating a finding of lack of written description support that failed “to consider the state of

   the scientific knowledge” because “[t]he ‘written description’ requirement must be applied in the

   context of the particular invention and the state of the knowledge”); see also Zoltek Corp. v. United

   States, 815 F.3d 1302, 1308 (Fed. Cir. 2016) (“The [written description] requirement is applied in

   the context of the state of knowledge at the time of the invention. The written description ‘need

   not include information that is already known and available to the experienced public.’”) (quoting



                                                     28
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 34 of 48 PageID #: 5571




   Space Sys/Loral, Inc. v. Lockheed Martin Corp., 405 F.3d 985, 987 (Fed. Cir. 2005) (citation

   omitted)).

           D.      Nuvo Does Not Support Mylan’s Position

           Mylan contends the Federal Circuit’s decision in Nuvo is “highly instructive” and points to

   this decision in support of its written description argument. (Mylan Br. at 16.) Mylan’s reliance

   is misplaced. Nuvo, which noted that the written-description inquiry is “highly fact specific,”

   found lack of written description based on the facts in that case. 923 F.3d at 1383-84. In no respect

   did it change the basic principles of the written description law.

                   1.      The Nuvo Decision

           In Nuvo, the patent claims were directed to a novel pharmaceutical composition that

   included an acid inhibitor (e.g., a proton pump inhibitor (“PPI”)) intended to reduce stomach acid

   and thus stomach upset associated with the use of NSAID pain medication. 923 F.3d at 1372-74,

   1379. The acid inhibitor in the claimed formulation was only partially coated with an enteric

   coating to protect it from destruction by stomach acid. Id. at 1372-74. The composition also

   included an NSAID. Id. at 1372-73. The claims additionally required a certain measure of efficacy

   in reducing stomach acid, corresponding to a specific increased pH level: “an acid inhibitor present

   in an amount effective to raise the gastric pH of [a] patient to at least 3.5 . . .” Id. at 1372-73.

           Importantly, the specification actually highlighted a known problem in the prior art with

   one component of the claimed formulation, namely that uncoated acid inhibitors (including PPIs)

   are destroyed by stomach acid and thereby rendered ineffective in reducing acid and raising pH.

   Id. at 1372-74. The specification even stated that “PPIs are ‘enteric coated to avoid destruction by

   stomach acid.’” Id. at 1374 (quoting U.S. Patent No. 6,926,907, a patent-in-suit). In contradiction

   to this statement, the Nuvo patent claims were directed to compositions that included uncoated

   PPIs, and there was nothing in the specification to indicate that such compositions “could still be

                                                     29
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 35 of 48 PageID #: 5572




   effective to raise pH.” Id. at 1373-74. The Federal Circuit concluded that “[b]oth patents-in-suit

   . . . recite claims requiring amounts of uncoated PPI effective to raise the gastric pH to at least

   3.5,” but that the patent specification did not provide written description support for that limitation

   given that the specification stated that PPIs are “enteric coated to avoid destruction by stomach

   acid.” Id. at 1373-74; see also id. at 1378, 1381.

            Thus, Nuvo addresses a set of facts distinct from those here. In Nuvo, the Federal Circuit

   concluded that one of skill in the art would believe, as conceded by the patent specification, that

   one component of the claimed formulation would be “destr[oyed] by stomach acid” and thus would

   not work to achieve the claimed increase in pH. Id. at 1373-74. In contrast, there is no

   corresponding teaching in the ’514 patent cautioning against the claimed 480 mg/day dose or

   indicating it would not be effective. In fact, the ’514 patent specification teaches to the contrary:

   that the 480 mg/day dose is “effective” and links this dose to 720 mg/day, a known effective dose

   for treating MS. (See Wynn 476:12-17, 490:22-491:1, 491:8-15, 495:10-20.) In addition, there is

   no teaching in the prior art, even if it had any relevance here, that a 480 mg/day dose is ineffective.

   Indeed, Dr. Greenberg testified that he “did not come across studies where 480 milligrams had

   failed . . . .” (See Greenberg 429:12-24; see also id. at 185:21-24 (“I’m not aware of anything that

   would say” 480 milligrams would not work).)

            Implicitly cautioning against the misapplication advanced by Mylan here, the Nuvo Court

   explained that its decision was highly fact-specific and based on the claims and specification at

   issue:

                   Written description analyses are highly fact specific. Based on the
                   specific facts of certain cases, it is unnecessary to prove that a
                   claimed pharmaceutical compound actually achieves a certain
                   result. . . . In this case, the inventor chose to claim the therapeutic
                   effectiveness of uncoated PPI, but he did not adequately describe the
                   efficacy of uncoated PPI so as to demonstrate to ordinarily skilled

                                                     30
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 36 of 48 PageID #: 5573




                  artisans that he possessed and actually invented what he claimed.
                  And the evidence demonstrates that a person of ordinary skill in the
                  art reading the specification would not have otherwise recognized,
                  based on the disclosure of a formulation containing uncoated PPI,
                  that it would be efficacious because he or she would not have
                  expected uncoated PPI to raise gastric pH. Under those facts, the
                  patent claims are invalid for lack of adequate written description
                  pursuant to § 112, ¶ 1.

   923 F.3d at 1383-84 (emphasis added) (citations omitted).

          Nuvo therefore did not upset general principles relating to the interplay of obviousness and

   written description or introduce heightened requirements for establishing written description

   support.   To the contrary, the Nuvo Court reaffirmed that the caselaw does not require

   “experimental data demonstrating effectiveness,” “theory or explanation of how or why a claimed

   composition will be effective,” or that the invention be actually “reduced to practice.” Id. at 1380.

                  2.      Mylan Misapplies Nuvo To This Case

          Mylan attempts to argue that the present case is like Nuvo by claiming, incorrectly, that

   Biogen and its experts have taken the position that “a POSA would not have expected [the 480

   mg/day dose] to work at all.” (Mylan Br. at 14 (emphasis in original).) Mylan also relies on

   Synthes USA, LLC v. Spinal Kinetics, Inc., 734 F.3d 1332 (Fed. Cir. 2013), in asserting that a

   “POSA’s expectations regarding the claimed efficacy of the 480 mg dose are also relevant to the

   written description analysis.” (Mylan Br. at 16.) Synthes, however, did not concern a skilled

   artisan’s expectations about whether the claimed invention would work.5 Moreover, Mylan again

   conflates obviousness (which relates to a POSA’s expectations based on the state of the art before

   the earliest patent filing date) and written description (which concerns the patent’s disclosure). As


   5
     In Synthes, the Court relied on the testimony of a skilled artisan—the defendants’ “research and
   development manager”—as supporting evidence of how a skilled artisan would understand a
   technical feature in the patent specification: whether “peripheral grooves” would be understood to
   serve the same function as “internal slots.” Synthes, 734 F.3d at 1342-43. Here, Mylan has not
   argued that any term in the ’514 patent specification has a meaning that is in dispute.
                                                    31
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 37 of 48 PageID #: 5574




   discussed above, the expectation of skilled artisans before reading the patent (based on the prior

   art) is a distinct question from whether a skilled artisan would understand after reading the patent

   that the specification describes the claimed invention (based on its written description).

          Furthermore, Mylan has not identified any supporting evidence that “a POSA would not

   have expected [the 480 mg dose] to work at all.” (Mylan Br. at 14.) Mylan first points to Dr.

   Dawson’s statement in her declaration, relating to unexpected results, that “a person of ordinary

   skill in the art would not have a reasonable expectation that the 480 mg/day dose would provide

   statistically significant and clinically meaningful effectiveness for treating MS.” (Mylan Br. at

   14.) This statement is not at all comparable to those in Nuvo that reflected a specific expectation,

   reflected in the patent specification itself, that one component of the claimed invention would fail

   to achieve the claimed, desired result. Moreover, Dr. Dawson’s declaration was focused on what

   the skilled artisan would understand without the benefit of the teachings of the ’514 patent. Dr.

   Dawson explained that, in light of the Phase II results, the Phase III results exhibited an unexpected

   magnitude of efficacy where the 480 mg/day dose “met all primary and secondary endpoints”

   including both MRI and clinical endpoints and did so “with a high level of statistical significance.”

   (JTX2088 at ¶ 12.)

          There was no teaching in the prior art that a 480 mg/day dose was ineffective (see

   Greenberg 429:12-13 (“I did not come across studies where 480 milligrams had failed”)) and thus,

   in contrast to Nuvo, Dr. Dawson had no expectation that it would fail. As she explained in her trial

   testimony:

                  I think what we knew from [the Phase II study] was 720 milligrams
                  per day showed an effect on MRI end points of disease that was
                  statistically significant. That’s the information that we have. We
                  know that 360 milligrams per day did not work. And somewhere in
                  between that range of 360 to 720, there was the possibility that it



                                                    32
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 38 of 48 PageID #: 5575




                  went from not working to working. So since 480 is a dose that’s in
                  between, it’s possible it could work.

   (Dawson 686:10-18.)6 And therefore, as Dr. Dawson explained, the 480 mg/day dose was chosen

   for testing in the Phase III study because “Dr. O’Neill had wanted to try 480 ever since I got to

   Biogen, which was in March 2004.” (Id. at 686:24-25.) According to Dr. O’Neill, he “believed

   from the outset that 480 milligrams as two divided doses of 240 milligrams per day would

   demonstrate efficacy.” (O’Neill 597:18-20.)

          Mylan also quotes Biogen’s brief in the most recent inter partes review (“IPR”) 7— three

   unsuccessful IPR challenges to the ’514 patent—that the skilled artisan viewing the known reports

   of Biogen’s Phase II studies, but without the benefit of the ’514 patent’s teachings, “would not

   have expected . . . 480 mg/day to be effective to treat MS.” (Mylan Br. at 14-15; D.I. 376-1 at 92

   (Ex. B at 12).) But not having an expectation that a claimed invention will work, based on the

   prior art, is not akin to the facts of Nuvo, in which the Federal Circuit found that there was a

   specific expectation, stated in the specification itself, that one component of the claimed

   formulation would be destroyed in the stomach and thus could not work. Indeed, Mylan’s attempt

   to analogize to Nuvo cannot be correct, because if the skilled artisan would have expected 480

   mg/day to be effective to treat MS based on the prior art (i.e., prior to reading the ’514 patent

   specification), then the claimed invention would be obvious. It is simply legally wrong to suggest




   6
     See also JTX2088 (Dawson Declaration) at ¶¶ 13-15 (explaining that “[t]he positive and
   clinically meaningful results . . . were unexpected . . . given (1) that the Phase 2 clinical trial
   indicated that both the 120 mg/day and 360 mg/day doses . . . were not efficacious and (2) that
   there was no apparent linear dose response”).
   7
     See D.I. 376-1 at 111-66 (Mylan Pharms. Inc. v. Biogen MA Inc., IPR2018-01403, Paper No. 98
   (Final Written Decision in favor of Biogen)); JTX2173 at 1005-33 (Coalition For Affordable
   Drugs V LLC v. Biogen MA Inc., IPR2015-01993, Paper No. 63 (Final Written Decision in favor
   of Biogen)); see also id. at 988-1004 (Coalition For Affordable Drugs V LLC v. Biogen MA Inc.,
   IPR2015-01136, Paper 23 (Decision (denying institution of IPR))).
                                                   33
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 39 of 48 PageID #: 5576




   that all non-obvious inventions lack written description support. Furthermore, the quotation on

   which Mylan relies occurs in the context of a discussion of whether one of skill in the art would

   have expected a “clinical effect” that would be superior to existing MS drugs like Rebif®. (D.I.

   376-1 at 91-92 (Ex. B. at 11-12) (“Biogen’s reported Phase II results provided no expectation that

   a clinical effect would occur below 720 mg/day . . . . Biogen’s 720 mg/day dose performed worse

   than Rebif® in MRI outcomes but ‘Rebif like’ for preliminary annualized relapse rates.”).) The

   ’514 patent claims do not require efficacy on clinical endpoints or superior efficacy to existing

   drugs. Rather, certain asserted patent claims require therapeutic efficacy, which the ’514 patent

   defines as including reduced neurodegeneration or inflammation, improvements that may be seen

   with MRI imaging as distinct from clinical measures. (JTX2000 at 5:52-59.)

          Mylan also incorrectly suggests, by omitting words in a cropped quotation from Biogen’s

   IPR proceeding, that Biogen took the position that the patent claims require clinical efficacy:

   “Biogen distinguished prior art as purportedly failing to disclose ‘improvement for . . . any clinical

   measure.’” (Mylan Br. at 13.) The full statement, which responded to Mylan’s IPR argument

   about what the asserted Schimrigk 2004 reference allegedly discloses, points out that the reference

   “provided no further improvement for Gd+ lesions or any clinical measure.” (D.I. 376-1 at 30

   (Mylan Ex. A at 21) (first emphasis in original, second emphasis added).) This full statement

   therefore does not state that clinical efficacy is required under the patent claims; the statement

   expressly refers to the non-clinical measure of Gd+ lesions,8 which are assessed via MRI.




   8
     “Gd+ lesions” are types of scars visible on certain MRI scans. “Upon administering Gd,
   gadolinium, contrast agent on a T1 [MRI] sequence you can see areas of active inflammation” in
   the brain. (Wynn 475:12-13; see also id. 475:7-9; 476:5-7 (“These are scars. Clearly one of our
   goals in treatment is to decrease the number of scars that people get in their brain.”).
                                                    34
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 40 of 48 PageID #: 5577




          Mylan is additionally incorrect in arguing that Dr. Wynn agreed that “the fact that the 480

   mg dose ‘exhibited statistically significant efficacy at all was especially surprising.’” (Mylan Br.

   at 15 (citing Wynn 501:17-25, 502:8-23).) This statement was by counsel for Mylan, and Dr.

   Wynn did not simply agree to it. Rather, he explained that what was surprising to him was that

   the 480 mg/day dose exhibited statistically significant efficacy on “clinical end points.” (Wynn

   502:8-13.) Thus, it was the “[t]he magnitude of this effect” in view of the state of the art as of the

   priority date was that was surprising. (Id. at 502:2-7 (emphasis added); see also id. at 501:3-5

   (“It’s my opinion that, based upon the Phase 2 results, the magnitude of treatment effect that was

   seen in Phase 3 could not have been predicted.”) (emphasis added).) Dr. Wynn was surprised that

   480 mg/day showed a statistically significant effect on “clinical end points” (id. at 502:13), which

   Dr. Wynn explained is a distinct and superior level of efficacy associated with Phase III clinical

   trials. (Wynn 531:3-14.) Certain of the patent claims require a “therapeutically effective amount,”

   a measure of efficacy that Dr. Wynn confirmed is “different than . . . clinical endpoints or clinically

   effective.” (Wynn 531:21-532:21 (“Q. Okay. Is that different than the clinical end points or

   clinically effective that we just discussed?      A. Yes.”).)    Therapeutic efficacy requires the

   “prevention or delay of onset or amelioration of symptoms of a neurological disorder in a subject

   or an attainment of a desired biological outcome such as reduced neurodegeneration, e.g.,

   demyelination, axonal loss, and neuronal death, or reduced inflammation of the cells of the central

   nervous system.” (Wynn 531:21-532:6 (quoting JTX2000 at 5:52-59).) This broad definition

   includes results that are not clinical measures but may be observed “on [an] MRI scan.” (Wynn

   531:21-532:7.) This measure of efficacy by MRI still constitutes a meaningful benefit to the

   patient because “the fewer scars one has in the brain as seen in MRI scan, the better it is.” (Wynn

   532:16-19.)



                                                     35
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 41 of 48 PageID #: 5578




          Finally, Mylan incorrectly characterizes Dr. O’Neill’s testimony, which is markedly

   different from that of the inventor in Nuvo. In Nuvo, the inventor testified that “he only had a

   ‘general concept of coordinated delivery with acid inhibition’ using uncoated PPI at the time he

   filed his patent application.” Nuvo, 923 F.3d at 1381. Dr. O’Neill had far more than a “general

   concept”; he testified that he had a specific “belie[f] from the outset that 480 milligrams as two

   divided doses of 240 milligrams a day would demonstrate efficacy.” (O’Neill 597:18-22.)

   Credible trial testimony corroborated this specific belief that Dr. O’Neill reiterated repeatedly from

   2003 through the Phase III trials. (Lansden 662:17-663:8, 669:20-670:2, 677:5-13, 658:2-10;

   Bozic 366:4-9, 376:4-6; Dawson 682:21-683:7, 686:23-687:1.) Accordingly, in contrast to the

   inventor in Nuvo, Dr. O’Neill provided testimony, consistent with that of other witnesses, that

   corroborated his possession of the claimed invention described in the ’514 patent specification.

   (O’Neill 558:15-559:4, 562:17-563:5, 571:21-25, 590:21-591:2.)

          E.      This Case is Also Unlike Novozymes

          The present case is also unlike Novozymes A/S v. Dupont Nutrition Biosciences APS, 723

   F.3d 1336 (Fed. Cir. 2013), which Mylan also cites. In Novozymes, the patent claimed a specific

   enzyme variant having a substitution at a particular amino acid position and possessing increased

   thermostability. Id. at 1341. The specification, however, “contain[ed] no disclosure of any variant

   that actually satisfie[d] the claims.” Id. at 1348. Instead, the specification disclosed 7 parent

   enzymes of approximately 500 amino acid long enzyme chains, each having 33 target substitution

   positions, and at least 40 possible mutations at each target position. Id. at 1340. The Novozymes

   Court held that the specification failed to provide sufficient “blaze marks” that would guide one

   toward the specifically claimed combination among the “slew of competing possibilities.” Id. at

   1349. The court further emphasized that, to satisfy the written description requirement, the



                                                    36
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 42 of 48 PageID #: 5579




   application must describe the claimed subject matter “as an integrated whole rather than as a

   collection of independent limitations.” Id.

          Here, in contrast, all elements of the claimed invention are explicitly disclosed with clear

   blaze marks and linked in the patent specification. The specification identifies in Method 4 a

   method of treating multiple sclerosis with an effective dose of DMF and/or MMF. (See supra,

   Section III.B.2-3.) And the specification further identifies 480 mg/day as an “effective dose” of

   DMF or MMF for oral administration. Id. The specification expresses a preference for all aspects

   of the claims, emphasizing the treatment of MS throughout the specification, focusing on DMF

   and MMF as compounds of interest and then disclosing the 480 mg/day dose in the narrowest,

   most preferred dose range, and linked to the known effective dose of 720 mg/day. Id. Thus, this

   case does not present the question raised in Novozymes of whether there were sufficient “blaze

   marks” that would lead one of skill in the art to the invention. Here the ’514 patent does much

   more than merely provide blaze marks for the skilled artisan—the invention is specifically

   disclosed and highlighted as preferred in the specification.

          There is no requirement, as Mylan suggests (Mylan Br. at 21), that the three claim elements

   must be included in a single paragraph. See Smith, 481 F.2d at 914. As described in detail above,

   the specification provides a detailed and comprehensive description of the three related elements

   of the claimed treatment method. (See supra, Section III.B.2.)

          Mylan is also incorrect in suggesting that Biogen “work[ed] backward” in its written

   description analysis. (Mylan Br. at 23.) A proper written description analysis starts with the

   claims. In re Moore, 439 F.2d 1232, 1235 (C.C.P.A. 1971) (“[I]t should be realized that when the

   first paragraph [of 35 U.S.C. § 112] speaks of ‘the invention,’ it can only be referring to that

   invention which the applicant wishes to have protected by the patent grant, i.e., the claimed



                                                   37
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 43 of 48 PageID #: 5580




   invention. For this reason, the claims must be analyzed first in order to determine exactly what

   subject matter they encompass.”) (emphasis added). Accordingly, Biogen’s expert Dr. Wynn

   began his written-description analysis by first explaining the subject matter encompassed by those

   claims and then identifying the explicit written description support. This analysis was not

   comparable to that in Novozymes where the specification “contain[ed] no disclosure of any variant

   that actually satisfies the claim,” 723 F.3d at 1348, and thus the patentee’s expert had to piece

   together the “‘route one would travel through the forest of the specification to arrive at the claimed

   invention.’” Id. at 1349 (quoting In re Ruschig, 379 F.2d 990, 995 (C.C.P.A. 1967)).

          Mylan asserts that a “POSA reading the specification would not have recognized 480 mg

   as a preferred dose for treating MS” (Mylan Br. at 21), incorrectly suggesting that under

   Novozymes, a specification must identify each aspect of a claimed invention as most preferred.

   Novozymes does not stand for that proposition, and written description law does not require that

   the specification single out 480 mg/day as the most preferred dose to describe the claimed

   invention, evident from Mylan’s failure to cite any supporting authority for this point. Rather, as

   the Novozymes Court explained, the specification must simply “describe an invention

   understandable to [a] skilled artisan and show that the inventor actually invented the invention

   claimed.” Novozymes, 723 F.3d at 1344 (quoting Ariad 598 F.3d at 1351). Mylan is also wrong

   that Dr. Wynn’s testimony supports its assertion that the patent does not identify 480 mg/day as a

   preferred dose. (Mylan Br. at 21 (citing Wynn 525:23-526:6).) Mylan overlooks Dr. Wynn’s

   explanation that, while the ’514 patent does not explicitly identify a single most preferred dose, it

   does identify a most preferred range of doses, 480-720 mg/day. (Wynn 532:24-533:4.) As Dr.

   Wynn further elaborated, the “inventors anchor 480 to a known effective dose of 720. And so I’m




                                                    38
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 44 of 48 PageID #: 5581




   directed to a lower range of the most narrow range in the nested ranges of doses in this patent. This

   patent teaches me to use 480.” (Wynn 526:24-527:3.)

          Mylan also incorrectly argues that the possibility of inoperative embodiments (doses of

   DMF that did not reach the primary endpoint in the Phase II trial) negates written description

   support for the claimed invention or would cause the skilled artisan not to recognize the disclosure

   of the claimed invention. (Mylan Br. at 21-22). That is not the law. Snitzer v. Etzel, 465 F.2d

   899, 902 (C.C.P.A. 1972). The fact that the ’514 patent specification describes unclaimed lower

   doses of DMF and/or MMF that may be ineffective to treat MS is irrelevant to the determination

   of whether the specification provides written description support for the claimed 480 mg/day dose

   of DMF and/or MMF to treat MS. See Snitzer, 465 F.2d at 902 (“[W]e fail to see the relevance of

   the listing of several inoperative species when the species claimed is operative . . . .’”). The ’514

   patent specification describes 480 mg/day as an “effective” dose of DMF for treating MS, further

   discloses 480 mg/day as the lowest endpoint in “the most preferred range of the listed ranges” of

   doses for oral administration of DMF and/or MMF (Wynn 532:25-533:6; see also id. 490:19-25)

   and links that dose to a known effective dose, 720 mg/day. (Wynn 495:14-20 (explaining the

   “progressively narrowing ranges, nesting ranges, leading one to the most narrow range, 480 to

   720, . . . and anchoring to a known effective dose of 720, . . . 480 being the lower end of the range,

   teaching me that 480 would be an effective dose for oral administration of dimethyl fumarate or

   monomethyl fumarate to someone with multiple sclerosis.”).) The specification thus provides

   explicit and unequivocal written description support for the claimed invention.

   IV.    CONCLUSION

          The ’514 patent specification describes to skilled artisans all elements of the claimed

   inventions as an integrated whole, and Mylan’s repeated efforts to improperly conflate the issues

   of obviousness and written description should be rejected. Likewise, Mylan’s misapplication of
                                                    39
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 45 of 48 PageID #: 5582




   the Nuvo, Synthes, and Novozymes cases should be rejected. Finally, Mylan’s “repurposing”

   rhetoric is both unsupported by the record and legally irrelevant to the written description inquiry.

   For the reasons explained herein and at trial, Mylan has not carried its heavy burden of proving by

   clear and convincing evidence that the asserted ’514 patent claims are invalid for lack of written

   description and judgment should enter against Mylan.




                                                    40
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 46 of 48 PageID #: 5583




    DATED: April 3, 2020               Respectfully submitted,


                                       /s/    Sandra K. Law
                                       James F. Companion
                                       Sandra K. Law
                                       Schrader Byrd & Companion, PLLC
                                       The Maxwell Centre
                                       32-20th Street, Suite 500
                                       Wheeling, WV 26003
                                       Phone: (304) 233-3390
                                       Fax: (304) 233-2769
                                       jfc@schraderlaw.com
                                       Attorneys for Plaintiffs
                                       Biogen International GmbH
                                       and Biogen MA Inc.


   Of Counsel:

   James B. Monroe
   Paul W. Browning
   Laura M. Masurovsky
   Eric J. Fues
   Li Feng
   Andrew E. Renison
   Aaron G. Clay
   Jeanette M. Roorda
   John E. Nappi
   FINNEGAN, HENDERSON,
   FARABOW, GARRETT & DUNNER, LLP
   901 New York Avenue, N.W.
   Washington, DC 20001-4413
   (202) 408-4000

   Megan L. Meyers
   FINNEGAN, HENDERSON,
   FARABOW, GARRETT & DUNNER, LLP
   271 17th Street, NW, Ste. 1400
   Atlanta, GA 30363
   (404) 653-6400
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 47 of 48 PageID #: 5584




                              CERTIFICATE OF SERVICE
   I hereby certify that on April 3, 2020, I caused a true and correct copy of the foregoing

   BIOGEN’S RESPONSIVE POST-TRIAL BRIEF to be electronically filed with the Clerk of the

   Court using the CM/ECF system, and have served a true and correct copy via email on the below

   counsel of record.

   Gordon H. Copland, Esq.
   Gordon.Copland@steptoe-johnson.com
   William J. O’Brien, Esq.
   William.Obrien@steptoe-johnson.com
   Steptoe & Johnson PLLC
   400 White Oaks Blvd.
   Bridgeport, WV 26330

   Shannon M. Bloodworth
   sbloodworth@perkinscoie.com
   Brandon M. White
   bmwhite@perkinscoie.com
   Michael A. Chajon
   mchajon@perkinscoie.com
   Perkins Coie LLP
   700 13th Street NW
   Suite 600
   Washington, DC 20005

   Courtney M. Prochnow
   cprochnow@perkinscoie.com
   Perkins Coie LLP
   1888 Century Park, East
   Suite 1700
   Los Angeles, CA 90067

   David L. Anstaett
   danstaett@perkinscoie.com
   Emily J. Greb
   egreb@perkinscoie.com
   Perkins Coie LLP
   1 East Main Street, Suite 201
   Madison, WI 53703

   Counsel for Defendant Mylan Pharmaceuticals Inc.
Case 1:17-cv-00116-IMK-JPM Document 377 Filed 04/03/20 Page 48 of 48 PageID #: 5585




                                            /s/ Sandra K. Law
                                            James F. Companion
                                            Sandra K. Law
                                            Schrader Byrd & Companion, PLLC
                                            The Maxwell Centre
                                            32-20th Street, Suite 500
                                            Wheeling, WV 26003
                                            Phone: (304) 233-3390
                                            Fax: (304) 233-2769
                                            jfc@schraderlaw.com
                                            Attorneys for Plaintiffs
                                            Biogen International GmbH
                                            and Biogen MA Inc.
   Of Counsel:

   James B. Monroe
   Paul W. Browning
   Laura M. Masurovsky
   Eric J. Fues
   Li Feng
   Andrew E. Renison
   Aaron G. Clay
   Jeanette M. Roorda
   John E. Nappi
   FINNEGAN, HENDERSON,
   FARABOW, GARRETT & DUNNER, LLP
   901 New York Avenue, N.W.
   Washington, DC 20001-4413
   (202) 408-4000

   Megan L. Meyers
   FINNEGAN, HENDERSON,
   FARABOW, GARRETT & DUNNER, LLP
   271 17th Street, NW, Ste. 1400
   Atlanta, GA 30363
   (404) 653-6400
